*438ORDER
STEPHEN P. McCarthy of BAYONNE, who was admitted to the Bar of this State in 1954, having been convicted of distribution of a controlled dangerous substance in violation of N.J.S.A. 24:21-19(a)(l) and obtaining a controlled dangerous substance by misrepresentation, fraud, forgery, deception or subterfuge in violation of N.J.S.A. 24:21-22(a)(3), and having been temporarily suspended from the practice of law by this Court’s order of March 16, 1988,
And the Disciplinary Review Board having filed a report with the Supreme Court recommending that respondent’s suspension from the practice of law be deemed sufficient discipline for his conduct and that respondent accompany any application for his reinstatement to practice with medical and psychiatric proofs of his fitness to practice law,
And STEPHEN P. MCCARTHY having failed to appear or otherwise respond to this Court’s order to show cause as to why he should not be disbarred or otherwise disciplined and good cause appearing;
It is ORDERED that the suspension of STEPHEN P. MCCARTHY from the practice of law, pursuant to this Court’s order of March 16, 1988, is deemed to be appropriate discipline for his criminal conviction; and it is further
ORDERED that respondent accompany any application for restoration to the practice of law pursuant to Rule l:20-ll(h) with medical and psychiatric proofs of his fitness to practice law; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law until such time as he is restored to the practice of law; and it is further
ORDERED that respondent continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
*439ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of these proceedings..